Citation Nr: 0903167	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1972 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in record.

In September 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Under the General Rating Formula for Mental Disorders, the 
veteran's adjustment disorder with depressed mood does not 
produce occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood due to such symptoms as or the 
equivalent to such symptoms as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 50 percent 
for adjustment disorder with depressed mood have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter, 
dated in September 2005, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial rating higher than 50 percent for 
adjustment disorder.  Dingess, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  



The veteran was afforded VA examinations in December 2005 and 
in January 2008.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 

Factual Background

In a ratting decision in May 2006, the RO granted service 
connection for adjustment disorder with depressed mood as 
secondary to the service-connected migraine headaches, and 
assigned a disability rating of 30 percent effective June 30, 
2005.  The veteran disagreed with the decision and this 
appeal ensued.  

By a rating decision in April 2008, the RO increased the 
veteran's disability rating to 50 percent effective June 30, 
2005.    

VA treatment records disclose that on a mental health 
evaluation in April 2005 the veteran described increased 
irritability, low energy, anhedonia, passive thoughts of 
suicide without plan or intent, crying spells, decreased 
concentration, decreased appetite with weight loss, insomnia, 
and sadness, as well as feelings of hopelessness, 
helplessness and worthlessness.  The veteran stated that he 
was employed and denied a history of past psychiatric 
treatment.  The veteran denied a history of suicide attempts, 
but endorsed a history of assaultive behavior.  The examiner 
noted good eye contact, subdued mood, and constricted affect.  
The veteran was described as goal oriented.  The veteran 
denied paranoid or grandiose delusions or homicidal ideation.  
The diagnosis was recurrent moderate depressive disorder.  
The Global Assessment of Functioning (GAF) score was 51.

VA treatment records in June 2005 document sleep difficulties 
and that medication had not improve the veteran's mood or 
sleep.  In November 2005, the veteran voiced similar 
complaints to those he expressed in April 2005.  The veteran 
indicated that he lived with his wife and continued to be 
employed.  

The veteran was neatly dressed, his mood was subdued, he was 
alert, his thoughts were goal oriented and affect was 
constricted.  The veteran denied grandiose delusions, 
suicidal or homicidal ideation.  The Global Assessment of 
Functioning (GAF) score was 51.

On VA examination in December 2005, the veteran stated that 
his appetite had diminished with an unintended 20 pound 
weight loss in the previous 6 months.  He complained of 
disturbed sleep, anhedonia and feeling severely depressed on 
a daily basis.  The veteran denied hallucinations, delusions, 
or homicidal ideation.  Although he endorsed some suicidal 
ideation, there was no intent.  The veteran related being 
married for 14 years.  He stated that they got along well.  
He indicated that he used to visit with his wife's family but 
they no longer hosted functions.  The veteran continued to be 
employed.  He reported some difficulty at work due to 
problems concentrating and irritability, along with increased 
inefficiency.  The veteran was casually groomed.  He appeared 
dysphoric.  Irritability was noted.  His speech was within 
normal limits.  Affect was appropriate.  His mood was 
depressed.  Thought process and associations were logical and 
tight, there was no loosening of association, or confusion.  
There was no impairment in communication.  Memory was grossly 
intact and he was oriented in all spheres.  Insight and 
judgment were adequate.  The GAF score was 42.  The examiner 
noted that while the veteran was employed, his depression 
impaired his ability to maintain gainful employment.  The 
examiner noted considerable social isolation.

VA treatment records in March 2006 document recurrent 
moderate major depressive disorder, and the GAF score was 51.

In April 2006, the VA examiner, who conducted the examination 
in December 2005, added that the veteran's symptoms appeared 
to be indicative of severe depression rather than fairly 
moderate.  The examiner reiterated that while the veteran was 
currently employed, it was unclear how long he could sustain 
his employment.  The examiner was unable to explain the 
discrepancy between the veteran's assigned GAF score on 
examination and the GAF scores in the treatment records. 

VA treatment records in October 2006 document partial 
remission of depressive symptoms due to a positive response 
to medication.  The GAF score was 51.

In support of his claim, the veteran submitted memorandums 
from his employer, dated in January and in March 2005, 
showing that he was experiencing difficulties with production 
and the performance of his duties at work.  He was placed on 
a 60 day assistance plan and a performance improvement plan.   

In April 2007, the veteran testified that he was undergoing 
group and individual therapy.  He also stated that he was 
taking medication.  The veteran reported that the depression 
impaired his ability to concentrate at work and affected his 
productivity.  The veteran stated that his children were 
grown and he spent most of his time at home alone or in the 
company of his wife.  

On VA examination in January 2008, the veteran complained of 
diminished appetite with loss of weight in the past 6 months, 
social isolation, decreased libido, disturbed sleep, 
anhedonia and feeling severely depressed.  He denied 
hallucinations, delusions, or homicidal ideation.  Although 
he endorsed some suicidal ideation, there was no intent.  The 
veteran related being married for 16 years and he described 
his relationship as average.  He enjoyed visiting with his 
grandchildren, but he would no longer visit with his wife's 
family due to irritability.  The veteran reported being 
employed with since 1995.  He related some difficulty at work 
due to problems concentrating and focusing, along with 
decreased work performance.  The veteran stated that he was 
written up at work in 2006, and recently he was counseled 
about some mistakes. 

The examiner observed that the veteran was casually groomed.  
There was no eye contact.  He appeared dysphoric and hand 
wringing was noted throughout the examination.  His speech 
was within normal limits.  Affect was appropriate.  His mood 
was depressed.  Thought process and associations were logical 
and tight, there was no loosening of association, or 
confusion.  There was no impairment in communication or 
thought processing.  Memory was grossly intact and he was 
oriented in all spheres.  Insight and judgment were adequate.  

The GAF score was 42.  The examiner expressed the opinion 
that the veteran's depression affected his ability to perform 
effectively at work and may restrict activities of daily 
living, although it did not preclude his ability to engage in 
either.  

VA treatment in January 2008 document complaints of continued 
depression despite the use of medication.  The veteran 
reported self-isolation, sadness, hopelessness, anhedonia, 
low appetite and weight loss, low energy, irritability, 
problems sleeping, passive thoughts of suicide without plan 
or intent, and difficulty concentrating and focusing.  The 
veteran was neatly dressed and had good eye contact.  His 
mood was depressed.  His thoughts were goal oriented and 
affect was appropriate.  The veteran denied grandiose 
delusions or homicidal ideation.  The GAF score was 51.

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's adjustment disorder with depressed mood is 
currently rated 50 percent under 38 C.F.R. § 4.130, 
Diagnostic Code 9440, the General Rating Formula for Mental 
Disorders. 

Under the General Rating Formula for Mental Disorders, the 
criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  A GAF score in the 
range of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Analysis

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the psychiatric disorder based on the VA 
examination in December 2005 and VA records more 
contemporaneous with the examination in 2005, and the VA 
psychiatric examination in January 2008 and the VA records 
more contemporaneous with the examination in 2008. 

VA Examination in December 2005 and Contemporaneous VA 
Records 

On VA examination in December 2005, the veteran described 
diminished appetite with a 20 pound loss in the previous 6 
months.  He complained of disturbed sleep, anhedonia and 
feeling severely depressed on a daily basis.  Although he 
endorsed some suicidal ideation, there was no intent.  

VA records prior to and after the examination until April 
2007, as well as the veteran's hearing testimony, documented 
symptoms of depression, a tendency to isolate, increased 
irritability with a tendency to lash out, low energy, 
anhedonia, passive thoughts of suicide without plan or 
intent, crying spells, decreased concentration, decreased 
appetite with weight loss, insomnia, and sadness, along with 
feelings of hopelessness, helplessness and worthlessness.  
While in April 2006, the VA examiner expressed the opinion 
that the veteran's reported symptoms appeared to be 
indicative of severe depression rather than fairly moderate, 
VA records starting in 2006, show that the veteran's 
depressive symptoms were having a positive response to 
medication.  The Global Assessment of Functioning scores were 
in the range of 42 to 51. 

A GAF score of 42 is in the range 41 to 50 indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social or occupational 
(e.g., no friends, unable to keep a job).  A GAF score in the 
range of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social or occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 70 percent rating, that is, occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood, that determines the rating. 

As for the effect of the veteran's symptoms on work or family 
relations, the record shows that the veteran complained that 
his depression impaired his ability to his produce and 
effectively perform his duties at work.  In support of his 
claim, the veteran submitted memorandums from his employer, 
dated in January and March 2005, showing that he was 
experiencing work difficulties and was placed on assistance 
and performance improvement plans.  However, the evidence 
shows that the veteran has been employed as a permanent 
employee with the same employer since 1995.  Socially, the 
examiner noted that there was considerable social isolation.  
The veteran indicated that he used to visit with his wife's 
family but they no longer hosted functions.  He reported that 
his children were grown and he spent most of his time at home 
alone or in the company of his wife.  The veteran lived with 
his wife with whom he had a good relationship and to whom he 
had been married for over 14 years.  

As for the effect of the veteran's symptoms on judgment, 
thinking, or mood, his mood was described as subdued or 
depressed mood, and his affect has been noted as constricted, 
and other occasions as appropriate.  In June 2005, there was 
mild paranoid ideation with respect to coworkers.  On VA 
examination in December 2005, the veteran appeared dysphoric 
and irritability was noted.  However, the veteran was 
described as having good eye contact, being neatly dressed 
and alert.  His thoughts were goal oriented and his speech 
was within normal limits.  Thought process and associations 
were logical and tight, there was no loosening of 
association, or confusion.  There was no impairment in 
communication.  Memory was grossly intact and he was oriented 
in all spheres.  Insight and judgment were adequate.  The 
veteran denied delusions or homicidal ideation.  While he 
reported suicidal ideation, there was no intent or plan.  

Based on these findings, the symptoms have not resulted in 
deficiencies in work and family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.   

Also none of the symptoms listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

For these reasons on the basis of VA findings from 2005 to 
2007, including GAF scores in the range of 42 to 51, which 
were inconsistent with findings such as severe obsessional 
rituals, or other serious impairment in social, or 
occupational functioning, such as no friends or the inability 
to keep a job, were not documented, the Board finds that the 
effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 70 percent rating, that 
is, occupational and social impairment with deficiencies in 
most areas, such as work or family relations, judgment, 
thinking, or mood.

VA Examination in January 2008 and Contemporaneous VA Records

On VA examination in January 2008, the veteran described 
diminished appetite with weight loss, disturbed sleep, 
irritability, social isolation, decreased libido, problems 
concentrating and focusing, anhedonia and feeling severely 
depressed.  Although he endorsed some suicidal ideation, 
there was no intent.  

VA treatment notes recorded complaints of continued 
depression despite the use of medication, self-isolation, 
sadness, hopelessness, anhedonia, low appetite and weight 
loss, low energy, irritability, problems sleeping, passive 
thoughts of suicide without plan or intent, and difficulty 
concentrating and focusing.  The GAF scores ranged from 42 to 
51.  

As for the effect of the veteran's symptoms on work or family 
relations, the record shows that on VA examination the 
veteran reported that recently he was counseled about some 
mistakes at work, and he complained of difficulty focusing 
and concentrating at work.  However, he continued to be 
employed with the same employer since 1995.  He remained 
married to his wife and described their relationship as 
average.  While he would no longer visit with his wife's 
family due to irritability, he enjoyed visiting with his 
grandchildren.  The examiner expressed the opinion that the 
veteran's depression affected his ability to perform 
effectively at work and may restrict activities of daily 
living, although it did not preclude his ability to engage in 
either.  

As for the effect of the veteran's symptoms on judgment, 
thinking, or mood, on examination, his mood was depressed, he 
appeared dysphoric and hand wringing was noted throughout the 
VA examination.  While the examiner noted no eye contact, 
clinical treatment notes showed that the veteran had good eye 
contact.  The veteran's affect was described as appropriate 
and he was casually groomed.  His thoughts were goal oriented 
and his speech was within normal limits.  Thought process and 
associations were logical and tight, there was no loosening 
of association, or confusion.  There was no impairment in 
communication.  Memory was grossly intact and he was oriented 
in all spheres.  Insight and judgment were adequate.  The 
veteran denied delusions or homicidal ideation.  While he 
reported suicidal ideation, there was no intent or plan.  

Based on these findings, the symptoms have not resulted in 
deficiencies in work or family relations, judgment, thinking, 
or mood, that are the equivalent to the symptoms listed in 
the criteria for a 70 percent rating, namely, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.   

Also none of the symptoms listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

For these reasons on the basis of VA findings in 2008, 
including GAF scores in the range of 42 to 51, which were 
inconsistent with findings such as severe obsessional 
rituals, or other serious impairment in social, or 
occupational functioning, such as no friends or the inability 
to keep a job, were not documented, the Board finds that the 
effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 70 percent rating, that 
is, occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.

ORDER

A rating higher than 50 percent for adjustment disorder with 
depressed mood is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


